Porter, J.
delivered the opinion of the court. This case is similar, in most of its circumstances, to that of the same plaintiff against Camfranc, ante, 607. The appellant proves title to the slaves, and the defendant offers a deed from the sheriff containing the same defect as that pleaded in the other suit. Our judgment must therefore be, that the plaintiff has shewn the better title.
There is one question, however, presented by this record, which did not arise in the other case. A bill of exceptions is taken to the opinion of the judge a quo, admitting parol evidence to prove the death of Auguste Du-four. The objection was made on the ground that it was not the best evidence the case was susceptible of. To sustain this exception, the defendant should shew that every man’s death is recorded, or the evidence of it reduced to writing.
The testimony taken in the case yet before us, between the same parties, which is referred to and made part of the statement of facts in this, does not enable us to ascertain what *719value we ought to affix to the services of the slaves here claimed; the cause must, therefore, be remanded for a new trial, for evidence on that head, and the appellee pay the costs of this appeal.
Livingston for the plaintiff Seghers for the defendant.
It is therefore ordered, adjudged and de-cred, that the judgment of the district court be annulled, avoided and reversed — that the cause be remanded for a new trial, to ascertain the value of the services of the slaves, and that the appellee pay the costs of this appeal.